DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1 – 4, 6 – 13 and 15 – 20 are allowable. The restriction requirement between groups, as set forth in the Office action mailed on 02/04/2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 06/17/2020 is fully withdrawn.  Claims 7, 8, 16 and 17, directed to species claims are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1 – 4, 6 – 13 and 15 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims 1, 10 and 19, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper.
The prior art fails to teach a combination of all the claimed features as presented in independent claims 1, 10 and 19 with the allowable feature being: an extended position where a flexible magnetic cable protrudes through an opening formed through a housing, configured to engage with a corresponding receptacle on a second device; the flexible magnetic cable including a magnet affixed at a free end thereof, and a flange affixed at a flanged end disposed inside the housing that limits an extension distance thereof when the flexible magnetic cable is in the extended position, the free end and the flanged end being opposite ends of the flexible magnetic cable; and a retractor disposed at least in part inside the housing and cooperative with the flexible magnetic cable to retain the flexible magnetic cable fully within the housing of the first device when the flexible magnetic cable is not engaged with the corresponding receptacle on the second device.
One close prior art Narayanasamy (US 2017/0317444 A1) teaches of at least one flexible magnetic cable disposed in a housing of a first device, the flexible magnetic cable having an extended position where the flexible magnetic cable protrudes through an opening formed through the housing, the flexible magnetic cable configured to engage with a corresponding receptacle on a second device when in the extended position; the free end and the flanged end being opposite ends of the flexible magnetic however Narayanasamy does not teach the flexible magnetic cable including a magnet affixed at a free end thereof, and a flange affixed at a flanged end disposed inside the housing that limits an extension distance thereof when the flexible magnetic cable is in the extended position.
Therefore claims 1 – 4, 6 – 13 and 15 – 20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSHN K VARGHESE whose telephone number is (571)270-7975.  The examiner can normally be reached on M-Th: 900 am-300 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROSHN K VARGHESE/Examiner, Art Unit 2896